Citation Nr: 1600363	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence exists to reopen the previously denied claim of entitlement to service connection for hypertensive vascular disease claimed as high blood pressure.

2.  Entitlement to service connection for hypertensive vascular disease claimed as high blood pressure.

3.  Entitlement to service connection for a circulatory condition.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for a sleep disorder to include sleep apnea and sleep deprivation.

6.  Entitlement to service connection for a bilateral lower extremities disability.

7.  Entitlement to service connection for a respiratory condition.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Regional Office (RO) in Guaynabo, Puerto Rico.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for hypertensive vascular disease was denied in an unappealed August 1994 rating decision.
 
2.  Evidence received since the August 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertensive vascular disease; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claims of entitlement to service connection for hypertensive vascular disease.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for hypertensive vascular disorder.

In an August 1994 rating decision, service connection for hypertension was denied.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since August 1994, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of hypertension as related to his service, specifically, San Juan VA Medical Center treatment records which detail treatment for hypertension.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for hypertensive vascular disorder.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hypertensive vascular disorder is reopened.


REMAND

While the Board regrets the delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is necessary.
 
The record contains documents in Spanish language.  These documents include records from the Estado Libre Asociado de Puerto Rico, Fondo del Seguro del Estado, dating from 1990-1991, the Veteran's statement dated September 1994, a letter from Teresita Rodriguez Garcia dated September 1994, records from Estado Libre Asociado de Puerto Rico, dated 1995, a note dated April 1995, and a document from Bufete Ortizubinas & Delgado dated April 1995.  These records are requested to be translated into English.

The Veteran has indicated he is receiving treatment for his claimed conditions at the VAMC in San Juan, Puerto Rico.  Any outstanding VA treatment records should be obtained and associated with the record.

The Veteran claims that he suffers from a bilateral lower extremities disability as etiologically related to service.  The Veteran has contended that he has suffered from a leg condition that had its onset when he injured his right leg when he fell from a tank during winter practice in service, in October or November 1969 at the Grafenbeurg Firing Range while a member of D. Troop 1st SQd 14th ACR USAREUR.  He indicated that he received treatment at the 1st Aid Station Field Side, D. Trans. 1st QD 14th ACR Germany.  The Board requests a records search to obtain and associate with the claims file any additional documents as related to the Veteran's stated fall.  After any outstanding documents are associated with the claims file, the Board requests a VA examination to opine as to the Veteran's current diagnoses of the lower extremities and the likelihood of relation to his service.

The Veteran further claims that he suffers from hypertensive vascular disease, a circulatory condition, diabetes mellitus type II, a sleep disorder to include sleep apnea and sleep deprivation, and a respiratory condition as etiologically related to service.  The Board requests VA examinations to opine as to the Veteran's current diagnoses and the likelihood they are related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain English language translation of all documents in the record which are in Spanish, including, records from the Estado Libre Asociado de Puerto Rico, Fondo del Seguro del Estado, dating from 1990-1991, the Veteran's statement dated September 1994, a letter from Teresita Rodriguez Garcia dated September 1994, records from Estado Libre Asociado de Puerto Rico, dated 1995, a note dated April 1995, and a document from Bufete Ortizubinas & Delgado dated April 1995.  

These English translations should be associated with the Spanish originals so that the Board can determine that all necessary translations have been obtained. 

2.  Obtain all outstanding treatment records from the VAMC in San Juan, Puerto Rico and associate them with the claims file.

3.  The Veteran has contended that he has suffered from a leg condition that had its onset when he injured his right leg when he fell from a tank during winter practice in service, in October or November 1969 at the Grafenbeurg Firing Range while a member of D. Troop 1st SQd 14th ACR USAREUR.  He indicated that he received treatment at the 1st Aid Station Field Side, D. Trans. 1st QD 14th ACR Germany.  Please conduct a records search to obtain and associate with the claims file any additional documents as related to the Veteran's stated fall.  

4.  After the above is complete, schedule the Veteran for VA examinations conducted by appropriate examiner(s) as to the Veteran's claimed (1) hypertensive vascular disease, (2) circulatory condition, (3) diabetes mellitus type II, (4) sleep disorder (to include sleep apnea and sleep deprivation), (5) bilateral lower extremities condition, and (6) respiratory condition. 

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) is requested to:

(a)  Detail all diagnoses as to the Veteran's claimed hypertensive vascular disease, circulatory condition, diabetes mellitus type II, sleep disorder (to include sleep apnea and sleep deprivation), bilateral lower extremities condition, and respiratory condition.  

(b)  The examiner should then opine whether it is at least as likely as not that the Veteran's current hypertensive vascular disease, circulatory condition, diabetes mellitus type II, sleep disorder (to include sleep apnea and sleep deprivation), bilateral lower extremities condition, and respiratory condition diagnoses were incurred in, aggravated by or otherwise related to his active military service.

(c)  In regard to the Veteran's claimed bilateral lower extremity condition, the examiner should explain the likelihood that the condition is related to the Veteran's stated 1969 fall from a tank. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

5.  After the above is complete, readjudicate the Veteran's claims for service connection for hypertensive vascular disease, circulatory condition, diabetes mellitus type II, sleep disorder (to include sleep apnea and sleep deprivation), bilateral lower extremities condition, and respiratory condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


